—In a negligence action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Orange County (Slobod, J.), entered December 19, 1996, as, after a jury trial, is in favor of them and against the defendants in the principal sum of only $5,000.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Given the proof presented at trial, there is no reason to disturb the jury’s finding that, as a result of Margaret L. Benedetto’s neck injury, she sustained a significant limitation of the use of a body function rather than the permanent loss or limitation of the use of a body function. The amount of damages to be awarded for personal injuries is primarily a question of fact for the jury (see, Gaetan v New York City Tr. Auth., 213 AD2d 510). The jury’s award of $5,000 for past pain and suffering did not deviate materially from what would be reasonable compensation under the circumstances (see, CPLR 5501 [c]; Walsh v Kings Plaza Replacement Serv., 239 AD2d 408).
O’Brien, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.